UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4483



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MARVIN DAVID PANNELL, a/k/a P,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.   Charles H. Haden II,
District Judge. (CR-02-6)


Submitted:   January 23, 2004             Decided:   March 25, 2004


Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Barron M. Helgoe, VICTOR, VICTOR & HELGOE, L.L.P., Charleston, West
Virginia, for Appellant.    Kasey Warner, United States Attorney,
John L. File, Assistant United States Attorney, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Marvin   David    Pannell   appeals   his     convictions    and

sentences following his guilty plea to distribution of cocaine, in

violation of 21 U.S.C. § 841(a)(1) (2000), and carrying a firearm

in relation to a drug trafficking crime, in violation of 18 U.S.C.

§ 924(c)(1)(A) (2000).       His attorney has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), asserting that in his

view, there are no meritorious issues for appeal.             Pannell was

notified of his opportunity to file a pro se supplemental brief,

but has not done so.     Finding no error, we affirm.

            The sole issue asserted in counsel’s brief is that

Pannell received ineffective assistance of counsel in relation to

his guilty plea because he was not advised of the elements of

carrying a firearm in relation to a drug trafficking crime.              The

record discloses, however, that the district court conducted a

thorough colloquy under Fed. R. Crim. P. 11 in accepting Pannell’s

guilty plea.     The court advised Pannell of the elements of the

offenses to which he was pleading guilty and concluded that Pannell

understood them. The court also thoroughly apprised Pannell of the

trial rights he was giving up in pleading guilty and the possible

sentences he faced. Pannell stated that he was entering his guilty

plea voluntarily and that he was satisfied with the services of his

attorney.      Because   ineffective    assistance   of   counsel   is   not

apparent on the face of the record on appeal, such a claim should


                                   - 2 -
be asserted on collateral review.        See United States v. DeFusco,

949 F. 2d 114 (4th Cir. 1991).

           We have, as required by Anders, reviewed the entire

record and have found no meritorious issues for appeal.             We

therefore affirm Pannell’s convictions and sentences.       This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further

review.   If Pannell requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel may

move in this court to withdraw from representation.        We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                              AFFIRMED




                                 - 3 -